DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6-7, and 17-18 are pending in the application and examined herein. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.

Response to Arguments
Applicant's arguments and amendments filed 07/26/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of record, but new objections and rejections are discussed further below.

Regarding the prior art rejections, Applicant argues “Fumiyasu … does not consider an abnormality at the time of inserting the control rod.” Examiner respectfully disagrees. Fumiyasu constantly monitored” and “control rod 11 is inserted … and the output of these four LPRM detectors are transmitted to an external control device” (emphasis added) (Fumiyasu, [0004], [0015]). Therefore, Fumiyasu teaches monitoring for abnormalities during insertion of the control rod as claimed.  

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the countermeasure device (claim 1) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1, line 18 and claim 6 line 17: “the single processing device monitors all neutron detector assemblies” should recite “the signal processing device monitors all of the neutron detector assemblies.” 
Claim 1, lines 1-4 and claim 6, lines 1-4: “a plurality of neutron detector assemblies, each of which includes a plurality of neutron detectors arranged in an axial direction of a core, is arranged in a radial direction of the entire core” should recite “a plurality of neutron detector assemblies, each of which includes a plurality of neutron detectors arranged in an axial direction of a core, are arranged in a radial direction of the entire core” or “a plurality of neutron detector assemblies are arranged in a radial direction of the entire core, each of which includes a plurality of neutron detectors arranged in an axial direction of a core”
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 6-7, and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 6 recite “the entire core” each in line 4. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claims to recite “the core.”
Claims 1 and 6 are further indefinite because they recite “the neutron detectors, of different neutron detector assemblies,” and it is unclear if these are referring to neutron detector assemblies of the plurality of neutron detector assemblies recited in line 2, or different assemblies. In other words, is the claim intending to recite that for each of the neutron detector assemblies of the plurality of neutron detector assemblies, the signal processing device calculates average values of neutron fluxes continuously measured by the neutron detectors? Further, it is unclear whether the neutron detectors or the different neutron detector assemblies are located at substantially the same height relative to each other. 

Claims 1 and 6 are further indefinite because it is unclear what structure is encompassed by the claimed “countermeasure device.” This device is not defined either structurally or functionally and further does not appear to be shown in the drawings, as discussed above. A skilled artisan would therefore be unable to determine the structure necessary to have a countermeasure device. 

Claims 2 and 17 recite “a predetermined set point” in line 4 and lines 3-4, respectively. It is unclear from the claims whether this set point is intended to be the same as the set point recited in claims 1 and 6, on which claims 2 and 17 depend, or a different set point. If referring to the set point recited in claims 1 and 6, Examiner suggests amending the claims to recite “the predetermined set point”. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP Publication No. H11-337678 (“Fumiyasu”) (citations below refer to the machine translation provided 02/02/2021).

Regarding claim 1, Fumiyasu discloses (see Figs. 1-3, 5) a control rod motion monitoring system for a reactor (7), in which a plurality of neutron detector assemblies (90), each of which includes a plurality of neutron detectors (9) arranged in an axial direction of a core (8), is arranged in a radial direction of the entire core, the control rod motion monitoring system comprising:
a signal processing device (12, 12A-D) which calculates average values of neutron fluxes continuously measured by the neutron detectors, of different neutron detector assemblies, which are located at substantially the same height relative to each other in the axial direction of the core for each of a plurality of predetermined heights (A-D) in the axial direction of the core ([0004], [0016], [0023]); and

wherein 
the arithmetic device transmits the signal when a maximum value of a deviation (FLPD) between the calculated average values for the plurality of predetermined heights exceeds a predetermined set point (FLPD ≥ 1.0) ([0022]-[0023], [0027]; FLPD is the deviation between the ratio of the average values of the neutron flux at each height, LHGRat, and the minimum limit output ratio, MCPR), and
the signal processing device monitors all neutron detector assemblies in the core and constantly monitors control rod insertion throughout the core to detect abnormalities ([0004], [0012], [0015]).

Regarding claim 6, Fumiyasu discloses (see Figs. 1-3, 5) a control rod motion monitoring system for a reactor (7), in which a plurality of neutron detector assemblies (90), each of which includes a plurality of neutron detectors (9) arranged in an axial direction of a core (8), is arranged in a radial direction of the entire core, the control rod motion monitoring system comprising:
a signal processing device (12, 12A-D) which calculates average values of neutron fluxes continuously measured by the neutron detectors, of different neutron detector assemblies, which are located at substantially the same height relative to each other in the axial direction of the core for each of a plurality of predetermined heights (A-D) in the axial direction of the core ([0004], [0016], [0023]); and
an arithmetic device (13-20) which transmits a signal to a countermeasure device (5) based on the average values calculated by the signal processing device ([0022]), wherein 
the arithmetic transmits the signal to when a maximum value of a ratio (FLPD) between the calculated average values for the plurality of predetermined heights exceeds a predetermined set point (FLPD ≥ 1.0) ([0022]-[0023], [0027]; FLPD also represents a ratio between the average values at each 
the signal processing device monitors all neutron detector assemblies in the core and constantly monitors control rod insertion throughout the core to detect abnormalities ([0004], [0012], [0015]).

Regarding claims 2 and 17, Fumiyasu discloses the control rod motion monitoring system of claims 1 and 6 and further discloses wherein the arithmetic device is configured to transmit the signal when the average values calculated by the signal processing device exceed a predetermined set point (“operational restriction range,” “operational limit range”) ([0022], [0027]). 

Regarding claims 7 and 18, Fumiyasu discloses the control rod monitoring system according to claims 1 and 6 and further discloses wherein
a signal from a neutron detector assembly, of the plurality of neutron detector assemblies, at an outermost peripheral portion of the core is excluded from the average values calculated by the signal processing device ([0019], [0027]; Fumiyasu’s monitoring area, the area for which average values of neutron flux are obtained, is selected by the operator and can therefore exclude an LPRM assembly at an outermost peripheral portion of the core).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646